BUCHWALTER, PJ.
1. Paper writing, agreeing to let defendant occupy residence for life, containing no consideration or grant of interest in land, executed by owner of premises who subsequently devised same jointly to plaintiff and defendant, held mere license, revoked by death.of owner.
2. Where defendant, devised premises jointly with plaintiff, was occupying premises under devise without permission to remodel or sublet premises under writing granting defendant right of occupancy revocable by death of devisor, parties were tenants in common and plaintiff was entitled to partition.
(Hamilton and Cushing, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.